Citation Nr: 0313630	
Decision Date: 06/23/03    Archive Date: 06/30/03

DOCKET NO.  99-00 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
degenerative changes, residual fractures, simple, base of 
transverse process, first lumbar vertebra, evaluated as 40 
percent disabling prior to October 3, 2001, and as 60 percent 
disabling from October 3, 2001.  

2.  Entitlement to an increased rating for service-connected 
degenerative changes, residual fractures, simple, base of 
transverse process, first lumbar vertebra, evaluated as 60 
percent disabling from October 3, 2001.  

3.  Entitlement to an increased rating for service-connected 
psychopathological gastrointestinal reaction, currently 
evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs

WITNESSES AT HEARING ON APPEAL

Appellant and his wife

ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel


INTRODUCTION

The appellant had active service from October 1942 to October 
1943.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  

In June 2001, a hearing was held before the undersigned, who 
is the Board member making this decision and who was 
designated by the Chairman to conduct that hearing pursuant 
to 38 U.S.C.A. § 7107(c) (West 2002).  A transcript of the 
hearing is of record.  

The Board remanded the case in August 2001 for further 
evidentiary development and readjudication.  At that time, 
the issues for appellate review were entitlement to an 
evaluation in excess of 40 percent for the lumbar spine 
disability, an evaluation in excess of 10 percent for the 
psychophysiological disability, and a total rating based on 
unemployability.  Following evidentiary development, the RO 
issued a December 2002 rating decision that granted the 
unemployability claim, increased the rating for the lumbar 
spine disability to 60 percent effective October 3, 2001, and 
denied an increase in the psychophysiological disability.  

In a December 2002 rating decision, the RO established 
entitlement to a total disability rating based upon 
individual unemployability.  That decision constituted a full 
award of the benefit sought on appeal.  See Grantham v. 
Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997).  For this 
reason, the Board no longer has jurisdiction over that claim.  
In that same rating decision, the RO characterized its 
increase to 60 percent of the rating assigned to the lumbar 
spine disability as a complete grant of the benefit sought on 
appeal.  However, the appellant has not clearly expressed 
intent to limit his appeal of that claim.  See AB v. Brown, 6 
Vet. App. 35, 38-39 (1993).  The issues for appellate review 
are, therefore, as stated on the title page of this decision.  


FINDINGS OF FACT

1.  Prior to October 3, 2001, residuals of the simple 
fracture of the base of the transverse process of the first 
lumbar vertebra with degenerative changes are manifested by 
severe impairment and functional loss due to pain on use, and 
are not manifested by cord involvement, the need to be 
bedridden or to use long leg braces, or spinal ankylosis.  

2.  From October 3, 2001, residuals of the simple fracture of 
the base of the transverse process of the first lumbar 
vertebra with degenerative changes not manifested by cord 
involvement, the need to be bedridden or to use long leg 
braces, or spinal ankylosis.  

3.  The psychopathological gastrointestinal reaction is 
manifested by moderate impairment, with frequent episodes of 
diarrhea and abdominal distress.  


CONCLUSIONS OF LAW

1.  The criteria for a 60 percent evaluation for service-
connected degenerative changes, residual fractures, simple, 
base of transverse process, first lumbar vertebra, prior to 
October 3, 2001, are met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.40, 4.45, 4.71a, Diagnostic 
Code 5293 (2002).  

2.  The criteria for an evaluation in excess of 60 percent 
from October 3, 2001, for service-connected degenerative 
changes, residual fractures, simple, base of transverse 
process, first lumbar vertebra, are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.40, 4.45, 
4.71a, Diagnostic Code 5293 (2002); 67 Fed. Reg. 54,345-49 
(Aug. 22, 2002) (to be codified as amended at 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293).  

3.  The criteria for an evaluation in excess of 10 percent 
for service-connected psychopathological gastrointestinal 
reaction are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.114, Diagnostic Codes 7319, 9421 
(2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) redefined 
VA's duty to assist, enhanced its duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim, and eliminated the well-grounded-claim requirement.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, and 3.326 (2002).  

The VCAA prescribed that the amendments to 38 U.S.C.A. § 5107 
are effective retroactively to claims filed and pending 
before the date of enactment.  38 U.S.C.A. § 5107 note 
(Effective and Applicability Provisions) (West 2002).  The 
United States Court of Appeals for the Federal Circuit has 
ruled that the retroactive effective date provision of the 
Act applies only to the amendments to 38 U.S.C.A. § 5107.  
See Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002); 
Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  However, 
the VA regulations promulgated to implement the Act provide 
for the retroactive effect of the regulations, except as 
specified.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  Whereas 
VA regulations are binding on the Board, 38 C.F.R. 
§ 20.101(a) (2002), the Board in this decision will apply the 
regulations implementing the VCAA as they pertain to the 
claims at issue.  

The claims involve requests for increased evaluations.  No 
particular application forms are required.  Thus, there is no 
issue as to provision of a form or instructions for applying 
for these benefits.  38 U.S.C.A. § 5102 (West 2002); 
38 C.F.R. § 3.159(b)(2) (2002).  

VA must provide the claimant and the claimant's 
representative, if any, notice of required information and 
evidence not previously provided that is necessary to 
substantiate the claims.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2002).  The appellant filed these 
claims in March 1997.  In a March 1997 letter, the RO 
informed the appellant of the need for information as to 
recent treatment for his disability and for his authorization 
to release medical records from sources he identified.  By an 
August 1997 letter, the RO informed the appellant of the July 
1997 rating decision that initially denied his claims, of the 
evidence considered, and of the analysis employed.  After the 
appellant expressed disagreement, the RO sent him an August 
1998 letter of the need for information on treatment he had 
recently received and that VA could assist him in obtaining 
evidence he could not obtain.  In a November 1998 statement 
of the case, the RO told the appellant of the criteria for 
proving his claims and the evidence considered in evaluating 
the claims.  The appellant had asked for a hearing before a 
Member of the Board, and so the RO used a May 2001 letter to 
inform him of a scheduled hearing in June 2001.  The Board 
remanded the case in August 2001 for further evidentiary 
development, and in doing so informed the appellant of the 
need for information as to recent treatment, of VA's intent 
to obtain information from the Social Security Administration 
(SSA), of the enactment of the VCAA and its notice and 
assistance obligations, and of the need for VA examinations 
to determine the severity of the disabilities.  The RO issued 
a letter to him in August 2001 discussing the VA had on file, 
the need for any further information as to recent treatment, 
of examinations to be scheduled, and of VA's intent to obtain 
SSA records.  In December 2002, the RO issued a supplemental 
statement of the case, which reported on the evidence that 
had been obtained, the rating actions the RO had taken in its 
December 2002 rating decision and listed the evidence 
considered, the legal criteria for evaluating the claims, and 
the analysis of the facts as applied to those criteria, 
thereby informing the appellant of the information and 
evidence necessary to substantiate the claims.  There is no 
indication that additional notification of the types of 
evidence needed to substantiate the claims, or of VA's or the 
appellant's responsibilities with respect to the evidence, is 
required.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2002).  Such assistance includes making every reasonable 
effort to obtain relevant records (including private and 
service medical records and those possessed by VA and other 
Federal agencies) that the claimant adequately identifies to 
the Secretary and authorizes the Secretary to obtain.  
38 U.S.C.A. § 5103A(b) and (c) (West 2002); 38 C.F.R. 
§ 3.159(c)(1-3) (2002).  The RO had assembled VA and private 
clinical records when it initially adjudicated the claims.  
In August 2001, the Board remanded the case in part for the 
appellant to provide information as to recent medical 
treatment for the disabilities under consideration.  The RO 
issued a letter to the appellant asking for that information 
in August 2001, but the appellant did not respond.  The 
appellant had in July 2001 provided copies of medical records 
directly to the Board, which were forwarded to the RO for 
inclusion in the record.  The RO asked SSA for records 
concerning the appellant; in August 2001, SSA responded that 
it could not send any such records, for they had been 
destroyed.  The RO subsequently obtained copies of VA 
examinations conducted in October 2001 and in October and 
November 2002.  See 38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2002) (assistance shall include 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on the claim).  The appellant has not 
identified any other sources of treatment.  The Board 
concludes that VA has undertaken reasonable efforts to assist 
the appellant in obtaining evidence necessary to substantiate 
the claim for the benefit sought.  

On appellate review, the Board sees no areas in which further 
development may be fruitful.  The requirements of the VCAA 
have been substantially met by the RO.  Additionally, the 
Board's consideration of the VCAA regulations in the first 
instance is not prejudicial to the appellant because the 
provisions of this rule merely implement the VCAA and do not 
provide any rights other than those provided by the VCAA.  

II.  Analysis

A.  Generally Applicable Law and Regulations

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155 (West 2002).  Separate diagnostic codes 
identify the various disabilities.  Id.  Evaluation of a 
service-connected disorder requires a review of the 
appellant's entire medical history regarding that disorder.  
38 C.F.R. §§ 4.1 and 4.2 (2002).  Nevertheless, past medical 
records do not take precedence over current findings in 
determining whether to increase a disability rating, although 
a rating specialist is directed to review the recorded 
history of disability to make a more accurate evaluation.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  It is also 
necessary to evaluate the disability from the point of view 
of the appellant working or seeking work, 38 C.F.R. § 4.2 
(2002), and to resolve any reasonable doubt regarding the 
extent of the disability in his favor.  38 C.F.R. § 4.3 
(2002).  If there is a question as to which evaluation to 
apply to the disability, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2002).

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  Whatever system is affected, 
evaluations are based upon lack of usefulness of these parts 
or systems, especially in self- support.  The medical 
examiner must therefore furnish, in addition to the 
etiological, anatomical, pathological, laboratory and 
prognostic data required for ordinary medical classification, 
a full description of the effects of disability upon the 
person's ordinary activity.  In this connection, it will be 
remembered that a person may be too disabled to engage in 
employment although he or she is up and about and fairly 
comfortable at home or upon limited activity.  38  C.F.R. 
§ 4.10 (2002).  

B.  Increased Rating for Degenerative Changes, 
Residual Fractures, Simple, Base of Transverse Process, First 
Lumbar Vertebra

In January 1943, the appellant slipped from the rear end of a 
truck at an Army Air Base in South Carolina, twisting his 
back in the upper lumbar area.  On examination, the diagnosis 
was simple transverse fracture of the right transverse 
process of the first lumbar vertebra, with a possible 
superimposed psychoneurosis.  He separated from service, and 
in February 1944 VA granted service connection for the 
fracture.  The appellant here seeks an evaluation in the 
rating for the lumbar spine disability in excess of 
40 percent prior to October 3, 2001, and in excess of 
60 percent from October 3, 2001.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The examination on which ratings are based must 
adequately portray the anatomical damage and the functional 
loss with respect to all these elements.  Functional loss may 
be due to absence of part, or all, of the necessary bones, 
joints, and muscles, or associated structures, or to 
deformity, adhesions, defective innervation, or other 
pathology, or it may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40 
(2002).  

With regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes. Inquiry is to be directed to these 
considerations: (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; 
(e) incoordination, impaired ability to execute skilled 
movements smoothly; and (f) pain on movement, swelling, 
deformity or atrophy of disuse.  Instability of station, 
disturbance of locomotion, interference with sitting, 
standing and weight-bearing are related considerations.  The 
lumbar vertebrae are considered groups of minor joints, 
ratable on parity with major joints.  38 C.F.R. § 4.45 
(2002).  

The severity of lumbar spine disc disease is ascertained, for 
VA rating purposes, by the application of specific rating 
criteria that are set forth in VA's Schedule for Rating 
Disabilities, 38 C.F.R. pt. 4 (2002).  The disability is 
rated prior to October 3, 2001, as 40 percent disabling 
pursuant to the criteria of Diagnostic Codes 5010 (for 
traumatic arthritis) and Diagnostic Code 5292 (for limitation 
of lumbar spine motion).  38 C.F.R. § 4.71a (2002).  The 
maximum evaluation that can be assigned using this criteria 
is 40 percent disabling, which corresponds to severe 
limitation of motion of the lumbar spine.  A higher 
evaluation may be assigned using the criteria of Diagnostic 
Code 5293 for intervertebral disc syndrome.  Intervertebral 
disc syndrome productive of severe impairment with 
intermittent relief corresponds to a 40 percent evaluation.  
A 60 percent rating, the highest rating provided for under 
this code, is warranted for pronounced impairment, with 
persistent symptoms compatible with sciatic neuropathy and 
with characteristic pain and demonstrable muscle spasm, 
absent ankle jerk or other neurological findings appropriate 
to the site of the diseased disc, and with little 
intermittent relief.  These criteria involve loss of range of 
motion because the nerve defects and resulting pain 
associated with injury to the sciatic nerve may cause 
limitation of motion of the lumbar spine.  VAOPGCPREC 36-97 
(citing Johnson, 9 Vet. App. at 10-11).  

From October 3, 2001, the RO has assigned a 60 percent 
evaluation pursuant to revised criteria for Diagnostic Code 
5293.  Effective September 23, 2002, during the pendency of 
this appeal, VA amended the criteria for evaluating 
intervertebral disc syndrome.  See 67 Fed. Reg. 54,345-49 
(Aug. 22, 2002) (to be codified as amended at 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293).  The revised criteria 
evaluate intervertebral disc syndrome (preoperatively or 
postoperatively) either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining separate evaluations of its chronic orthopedic and 
neurologic manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  These amended criteria provide for a 60 percent 
evaluation for disability with incapacitating episodes having 
a total duration of at least six weeks during the past 12 
months.  See 67 Fed. Reg. 54,345-49 (Aug. 22, 2002) (to be 
codified as amended at 38 C.F.R. § 4.71a, Diagnostic Code 
5293, Notes (1), (2), and (3)).  

The RO used this criteria in its December 2002 rating 
decision, and informed the appellant of this criteria in its 
December 2002 letter, which included a copy of the rating 
decision.  As the appellant has already been advised of these 
revised criteria, there is no need for the Board to 
separately inform him of them.  See 38 C.F.R. § 20.903 
(providing for notification of law to be considered by the 
Board and opportunity for response); cf. Bernard v. Brown, 
4 Vet. App. 384, 394 (1993) (before Board addresses a 
question not yet addressed by the RO, it must consider 
whether appellant had adequate notice of the need and an 
opportunity to submit evidence or argument, and whether, in 
their absence, claimant is prejudiced).  

When a law or regulation changes after a claim has been filed 
but before the administrative appeal process has been 
concluded, VA must apply the regulatory version that is more 
favorable to the claimant.  Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  However, where the amended 
regulations expressly provide an effective date and do not 
allow for retroactive application, the claimant is not 
entitled to consideration of the amended regulations prior to 
the established effective date.  Green v. Brown, 10 Vet. App. 
111, 116-119 (1997); see also 38 U.S.C.A. § 5110(g) (West 
2002) (where compensation is awarded pursuant to any Act or 
administrative issue, the effective date of such award or 
increase shall be fixed in accordance with the facts found, 
but shall not be earlier than the effective date of the Act 
or administrative issue).  Therefore, VA should properly 
evaluate this claim for an increased rating from the 
effective date of the new criteria under both the old 
criteria in the Schedule for Rating Disabilities and the 
current regulations in order to ascertain which version is 
most favorable to the appellant, if indeed one is more 
favorable than the other.  

The RO, in granting a 60 percent evaluation using this 
criteria, not only assigned the maximum rating that can be 
assigned under it (60 percent), but also assigned that rating 
effective October 3, 2001, well before the effective date of 
the revised criteria on September 23, 2002.  The Board is 
left, then, to decide whether there should be an evaluation 
in excess of 40 percent prior to October 3, 2001, using the 
old version of the criteria, or any other analogous criteria, 
and whether there are some alternative criteria (other than 
under Diagnostic Code 5293) that might support an increased 
evaluation from October 3, 2001.  

The evidence of record concerning the severity of the lumbar 
spine disability begins with a VA examination in May 1997, 
which indicated that the appellant complained of weakness in 
the left lower extremity, some associated numbness, and sharp 
pain that was episodic and seemed associated with activities 
of daily living.  He walked with a cane.  He had a loss of 
lordosis, normal musculature and no fixed deformity, flexion 
to 60 degrees (90 degrees normal), extension to 28 degrees 
(35 degrees normal), left and right lateral bending to 20 and 
15 degrees, respectively (40 degrees normal).  There was 
grimacing on motion.  The diagnosis was degenerative disc 
disease with prominent degenerative arthritis of the lumbar 
spine and possible nerve root involvement.  The examiner 
commented that there was functional loss with significant 
limitations.  The appellant was unable to walk more than a 
quarter of a mile without excessive pain.  He was able to 
climb one flight of stairs before the pain significantly 
increased.  He was able to resume activity after a 10-minute 
rest.  X-rays showed mild scoliosis with significant 
degenerative disc disease and partial effusion.  

VA x-ray reports in May and September 1997 showed scoliosis, 
multiple level degenerative osteoarthritic changes, and disc 
space narrowing at L4-5 and L5-S1 and to a lesser extent at 
L3-4.  

VA CT scan of the lumbar spine in March 1998 showed mild 
levorotation, otherwise good vertebral alignment, disc 
narrowing at L3-4 and L4-5, diffuse circumferential lumbar 
intervertebral bulging, and facet degenerative arthritis.  An 
MRI later that month showed evidence of stenosis of the 
lumbar spinal canal from L3-S1 due to posterior disco-
osteophyte with small posterior disc herniation at multiple 
levels.  

VA general medical examination in October 1998 revealed that 
the appellant was in a wheelchair and could ambulate short 
distances with a cane.  He had limited range of motion, 
especially of the lumbar spine (flexion 30 degrees, extension 
10 degrees), and experienced sciatica in both lower 
extremities.  The diagnoses included multiple level 
degenerative arthritis of the lumbar spine with multiple 
level degenerative disc disease.  VA x-ray evaluation of the 
lumbar spine in October 1998 indicated degenerative changes 
with osteophytes at multiple levels and disc narrowing at L1-
2, L3-4, and L4-5.  

A vocational assessment in April 1999 noted that the 
appellant was confined to a wheelchair or bed, in part due to 
the low back disability and in part due to other health 
problems.  VA clinical records in February 2000 revealed 
chronic low back pain that was stable.  VA clinical records 
in June 2001 showed moderately severe low back pain.  

VA examination in October 3, 2001, showed that the appellant 
complained of radicular right leg pain associated with 
weakness, stiffness, and give way, and easy fatigability 
secondary to focal pain and lack of endurance.   There was 
moderate lordosis of the spine, abnormal gait, and severe 
reduction in flexion and extension.  Flexion was to 25 
degrees (90 degrees normal), extension to 15 degrees 
(35 degrees normal), right and left lateral bending to 12 and 
15 degrees, respectively (40 degrees normal).  The impairment 
was severe to the extent that he required the use of an 
electric wheelchair for extended activity.  The impression 
was degenerative arthritis of the thoracolumbar spine.  The 
examiner opined that the appellant was permanently unable to 
work secondary to the lumbar disability, due to an inability 
to perform lifting activities or ambulation.  The examiner 
further reported that it was reasonable to believe that 
additional flare-ups of arthritis pain could cause further 
functional impairment.  

Under the old version of Diagnostic Code 5293 for 
intervertebral disc syndrome, a 40 percent evaluation is 
assigned for severe impairment with intermittent relief, 
whereas a 60 percent rating requires pronounced impairment, 
with persistent symptoms compatible with sciatic neuropathy 
and with characteristic pain and demonstrable muscle spasm, 
absent ankle jerk or other neurological findings appropriate 
to the site of the diseased disc, and with little 
intermittent relief.  

VA examination in May 1997 indicated that the appellant 
complained of weakness in the left lower extremity, some 
associated numbness, and sharp pain that was episodic and 
seemed associated with activities of daily living.  The 
diagnosis included possible nerve root involvement and the 
examiner reported functional loss with significant 
limitations.  The March 1998 VA CT scan of the lumbar spine 
showed disc narrowing and intervertebral bulging; an MRI then 
found lumbar stenosis due to posterior disco-osteophyte with 
small posterior disc herniation at multiple levels.  The 
October 1998 VA general medical examination in October 1998 
revealed the appellant's need for a wheelchair, for he could 
only ambulate short distances with a cane, due to sciatica in 
both lower extremities and multiple level degenerative 
arthritis of the lumbar spine.  The April 1999 vocational 
assessment noted that the appellant was confined to a 
wheelchair or bed, in part due to the low back disability and 
in part due to other health problems.  

Although there is not evidence of muscle spasm or ankle jerk, 
there is persistent evidence of sciatic neuropathy, 
characteristic pain, and little intermittent relief.  
Moreover, there is the examiner's assessment in May 1997 that 
this sciatica causes additional function loss with 
significant limitations.  The fact that the appellant could 
generally not function without a wheelchair, and at best had 
to use a cane, as shown in later examinations and clinical 
records, reveals objective evidence of this functional loss.  
See 38 C.F.R. §§ 4.40, 4.45 (2002); DeLuca v. Brown, 8 Vet. 
App. 202, 204-07 (1995) (additional compensation available 
based on functional loss and objective evidence of pain on 
use).  This evidence therefore supports an increase in the 
rating to 60 percent prior to October 3, 2001.  

The evidence of record, whether prior to October 3, 2001, or 
after that date, does not support a higher evaluation than 60 
percent.  The rating criteria for disabilities involving the 
lumbar spine provides for evaluations in excess of 60 percent 
under Diagnostic Code 5285 for residuals of fractured 
vertebra, where a 100 percent evaluation may be assigned if 
there is cord involvement, the appellant is bedridden, or 
there is a need for long leg braces.  A 100 percent 
evaluation might also be assigned using Diagnostic Code 5286 
for complete bony fixation (ankylosis) of the spine, which 
requires ankylosis at an unfavorable angle, with marked 
deformity and involvement of major joints (Marie-Strumpell 
type) or without other joint involvement (Bechterew type).  A 
50 percent evaluation could be assigned under Diagnostic Code 
5289 for unfavorable ankylosis of the lumbar spine.  
38 C.F.R. § 4.71a (2002).  In this case, the disability is 
predicated on the simple fracture of the first lumbar 
vertebra the appellant suffered during his service.  However, 
there is no evidence of cord involvement, of ankylosis 
affecting the lumbar spine, of the need to be bedridden, or 
of a need for long leg braces, that would support application 
of an evaluation in excess of 60 percent under these 
criteria.  

In light of the evidence and based on this analysis, it is 
the determination of the Board that the evidence supports a 
60 percent evaluation prior to October 3, 2001, and that the 
preponderance of the evidence is against an evaluation in 
excess of 60 percent for the lumbar spine disability.  

C.  Increased Rating for Psychopathological Gastrointestinal 
Reaction

The disability is currently assigned a 10 percent evaluation 
pursuant to Diagnostic Code 9421 for somatization disorder 
and Diagnostic Code 7319 for irritable colon syndrome 
(spastic colitis, mucous colitis, etc.).  Under Diagnostic 
Code 7319, a 30 percent evaluation is assigned for severe 
impairment involving diarrhea, or alternating diarrhea and 
constipation, with more or less constant abdominal distress.  
A 10 percent evaluation corresponds to moderate impairment 
involving frequent episodes of bowel disturbance with 
abdominal distress.  A noncompensable evaluation has mild 
impairment, involving disturbances of bowel function with 
occasional episodes of abdominal distress.  38 C.F.R. § 4.114 
(2002).  The criteria for evaluation of mental disorders is 
set forth at 38 C.F.R. § 4.130 (2002).  See also 38 C.F.R. 
§§ 4.125 to 4.129 (2002).  When evaluating a mental disorder, 
the rating agency shall consider the frequency, severity, and 
duration of psychiatric symptoms, the length of remissions, 
and the veteran's capacity for adjustment during periods of 
remission.  The rating agency shall assign an evaluation 
based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  38 C.F.R. § 4.126(a) (2002).  
When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126(b) 
(2002).  When a single disability has been diagnosed both as 
a physical condition and as a mental disorder, the rating 
agency shall evaluate it using a diagnostic code which 
represents the dominant (more disabling) aspect of the 
condition (see Sec. 4.14).  38 C.F.R. § 4.126(d) (2002).  

In January 1943, the appellant slipped from the rear end of a 
truck at an Army Air Base in South Carolina, twisting his 
back in the upper lumbar area.  On examination, the diagnosis 
was simple transverse fracture of the right transverse 
process of the first lumbar vertebra, with a possible 
superimposed psychoneurosis.  He separated from service, and 
in February 1944 VA granted service connection for 
psychoneurosis, hysteria, moderately severe, with a 30 
percent evaluation.  Later, in a December 1944 action, the 
rating was reduced to noncompensable.  By a February 1959 
rating decision, the disability was recharacterized as 
psychophysiological gastrointestinal reaction and assigned a 
10 percent evaluation.  The appellant here seeks an 
evaluation in excess of 10 percent.  

VA clinical records in February 1997 showed stomach pain, 
abdominal tenderness and cramps, and intermittent diarrhea.  
The examiner noted abdominal tenderness, questionable 
irritable bowel disorder, malignancy.  VA clinical records in 
March 1997 showed no abdominal pain and diagnostic 
impressions of anxiety and diarrhea.  VA x-ray in March 1997 
showed large amount of residual fecal material without bowel 
obstruction. 

VA psychiatric examination in April 1997 showed no 
psychiatric diagnosis.  It was noted that the appellant 
complained of bowel incontinence and nervousness.  He 
sometimes had gas pains and six or eight bowel movements per 
day (though sometimes just one or two).  When he has to move 
his bowels, there is great urgency, he claimed.  The examiner 
noted that the appellant did not suffer from an anxiety 
disorder.  The examiner opined that, in "terms of 
psychiatric/psychological matters, this is mostly related to 
aging difficulties and hearing difficulties and the bowel 
problems as in regard to putting stress on the patient and 
diminishing his psychologic function.  I see no evidence of 
impairment of this patient from mental, psychological or 
psychiatric causes."  

VA general medical examination in October 1998 indicated that 
the appellant's description of his bowel problem was vague.  
It was noted that he experienced diarrhea eight to 10 times 
per month and it was unclear whether possible irritable bowel 
syndrome was related to his neurosis.  The appellant was in a 
wheelchair, though he could walk a short distance with the 
aid of a cane.  Examination revealed an obese abdomen without 
tenderness and with normal bowel sounds.  The diagnoses 
included a small sliding hiatal hernia and several colonic 
polyps.  VA x-ray in September 1998 was normal.  

VA clinical records in September and December 1999 indicated 
that the appellant had stable irritable bowel syndrome and 
complained of occasional symptoms, which were improved with 
medications.  

VA clinical records in May 2000 indicated that the appellant 
complained of visual hallucinations, depression, and 
nightmares.  He was tense and unable to relax, though he 
denied panic symptoms.  He became tearful when he talked of a 
friend who killed himself in service.  He denied suicidal or 
homicidal ideation.  He had good judgment, adequate insight, 
slow and goal-directed speech, constricted and anxious 
affect, and a diagnosis of major depression with psychotic 
features.  The GAF score was 45.  VA clinical records in June 
2000 indicated that the appellant had improved and was alert, 
cooperative, and not psychotic.  

VA clinical records in November 2000 showed a normal abdomen, 
except for a midline hernia.  

VA clinical records in December 2000 indicated a diagnosis of 
major depressive disorder and a GAF score of 52.  He had a 
depressed mood, moderate eye contact, normal speech, tearful 
affect, linear and coherent thought processes, limited 
insight, fair judgment, and no psychotic symptoms or 
suicidal/homicidal ideation.  

VA clinical records in January 2001 revealed major depressive 
disorder with psychotic features and a GAF score of 52.  He 
was alert and had moderate eye contact, normal speech, 
depressed mood, tearful affect, linear and coherent thought 
processes, and no suicidal or homicidal ideation.  VA 
clinical records in February 2001 showed a normal abdomen.  

VA clinical records in May and June 2001 indicated a 
diagnosis of major depression with psychotic features and 
severe abdominal pain.  The GAF score in June 2001 was 52.  

VA psychiatric examination in October 2002 included diagnoses 
of anxiety disorder not otherwise specified and mixed 
anxiety-depressive disorder.  The examiner noted that the 
appellant described symptoms of post-traumatic stress 
disorder (PTSD) related to his service, including 
physiological stress (e.g., bloating, sweating); as a 
diagnosis, the examiner reported rule out PTSD.  The examiner 
explained that a diagnosis of PTSD seemed most likely, but 
given the communication difficulties the appellant 
experienced, it was unclear whether the appellant met the 
diagnostic criteria for PTSD.  The GAF score was 55 total, 
though the examiner noted that separate scores for components 
of the diagnoses were not appropriate.  The examiner noted 
the questions asked by the Board's August 2001 remand, and 
concluded that the appellant's frequent gastrointestinal 
distress more times than not occurred in the context of 
episodes of traumatic recollections, and thus might be simply 
subsumed within the heading of PTSD.  The examiner concluded 
that the appellant had a long history of PTSD that had not 
been diagnosed due to his tendency to minimize or perhaps 
somatize his emotional distress and his ability to make good 
social adjustments.  

VA intestinal examination in November 2002 revealed that the 
appellant complained of bowel movements one or two times each 
day, though sometimes as often as seven or eight per day.  He 
also had diarrhea mostly when he is anxious.  Bowel sounds 
were present, abdomen is grossly distended, colonoscopy in 
1998 showed no evidence of ulcerative colitis.  The examiner 
commented that the appellant was on antidepressant 
medications and that the abdominal symptomatology seemed to 
be chronic and related mostly to anxiety and depression.  The 
diagnosis was irritable bowel syndrome, possibly ileus or 
obstipation due to use antidepressant medication.  The 
examiner reported an inability to conclude whether it was 
more probable than not that this is cause for disability.  An 
abdominal x-ray in November 2002 showed no bowel obstruction.  

The evidence herein summarized reveals psychiatric as well as 
physical manifestations associated with the disability.  The 
February and March 1997 VA clinical records revealed anxiety 
and abdominal symptoms, including pain, tenderness, cramps, 
and diarrhea.  The April 1997 VA psychiatric examination 
showed no psychiatric diagnosis, but noted complaints of 
bowel incontinence and nervousness.  The examiner opined that 
physical manifestations, namely bowel problems rather than 
mental difficulties, put stress on the appellant and 
diminished his psychologic function.  The October 1998 VA 
general medical examination focused entirely on abdominal 
symptoms, and noted that it was unclear if irritable bowel 
syndrome was related to a neurosis.  

VA clinical records in September 1999, December 1999, 
November 2000, and February 2001 reported on occasional 
symptoms of irritable bowel syndrome, and VA clinical records 
in May 2000, December 2000, January 2001, May 2001, and June 
2001 discussed symptoms of major depression with psychotic 
features.  None of these record, however, discussed the 
severity of these symptoms in relation to each other, or 
which predominated.  

The VA psychiatric examination in October 2002 discussed the 
findings of anxiety disorder not otherwise specified, mixed 
anxiety-depressive disorder, and what the examiner felt was 
PTSD, in the context of the overall disability.  The examiner 
concluded that the appellant's frequent gastrointestinal 
distress more times than not occurred in the context of 
episodes of traumatic recollections, and thus might be simply 
subsumed within the heading of PTSD.  The examiner concluded 
that the appellant had a long history of PTSD that had not 
been diagnosed due to his tendency to minimize or perhaps 
somatize his emotional distress and his ability to make good 
social adjustments.  This opinion, along with the opinion of 
the VA examiner in April 1997, associated the 
gastrointestinal symptoms with episodes of anxiety.  The 
examiner in November 2002 at the VA intestinal examination 
concurred with the psychiatric examiner, opining that the 
abdominal symptomatology seemed to be chronic and related 
mostly to anxiety and depression and the medication used to 
control that aspect of the disability.  Although the examiner 
reported an inability to conclude whether it was more 
probable than not that this was cause for disability, the 
conclusion corresponds with the conclusions reached by 
psychiatric examiners in April 1997 and October 2002.  

When a single disability has been diagnosed both as a 
physical condition and as a mental disorder, it is to be 
evaluated using a diagnostic code which represents the 
dominant (more disabling) aspect of the condition.  38 C.F.R. 
§ 4.126(d) (2002).  See 38 C.F.R. § 4.14 (2002) (evaluation 
of one disability under various diagnoses is to be avoided; 
nervousness may result from many causes, whether service 
related or not; the use of manifestations not resulting from 
service-connected disability in assigning ratings and the 
evaluation of the same manifestation under different 
diagnoses is to be avoided).  

In this case, the evidence indicates that the 
gastrointestinal symptoms predominate, and so the disability 
will be rated based on the criteria of Diagnostic Code 7319 
for irritable colon syndrome (spastic colitis, mucous 
colitis, etc.).  Under Diagnostic Code 7319, where a 
30 percent evaluation may be assigned for severe impairment 
involving diarrhea, or alternating diarrhea and constipation, 
with more or less constant abdominal distress.  38 C.F.R. 
§ 4.114 (2002).  VA clinical records in February 1997 showed 
stomach pain, abdominal tenderness and cramps, and 
intermittent diarrhea.  The next month, there was no 
abdominal pain, though a VA x-ray revealed a large amount of 
residual fecal material without bowel obstruction.  VA 
psychiatric examination in April 1997 noted complaints of 
bowel incontinence and nervousness, manifested by occasional 
gas pains and sometimes six or eight bowel movements per day.  
The October 1998 VA general medical examination revealed a 
small hernia and some polyps, with diarrhea eight to 10 times 
per month; VA abdominal x-ray in September 1998, though, was 
normal.  VA clinical records in September 1999, December 
1999, November 2000, and February 2001 noted stable irritable 
bowel syndrome, a normal abdomen, and occasional symptoms 
improved with medications.  The November 2002 VA intestinal 
examination revealed irritable bowel syndrome, manifested by 
complaints of bowel movements one or two times each day, 
though sometimes as often as seven or eight per day.  There 
was diarrhea, mostly when he is anxious, which is a criteria 
for a 30 percent evaluation.  However, bowel sounds were 
present, and an abdominal x-ray that month showed no bowel 
obstruction.  These findings indicate diarrhea that appears 
less than severe, and corresponds more to moderate impairment 
involving frequent episodes of bowel disturbance with 
abdominal distress.  

In light of the evidence and based on this analysis, it is 
the determination of the Board that the preponderance of the 
evidence is against an increased rating for service-connected 
psychopathological gastrointestinal reaction, currently 
evaluated as 10 percent disabling.  

ORDER

A 60 percent evaluation prior to October 3, 2001, for 
service-connected degenerative changes, residual fractures, 
simple, base of transverse process, first lumbar vertebra, is 
granted.  

An evaluation in excess of 60 percent from October 3, 2001, 
for service-connected degenerative changes, residual 
fractures, simple, base of transverse process, first lumbar 
vertebra, is denied.  

An increased rating for service-connected psychopathological 
gastrointestinal reaction, currently evaluated as 10 percent 
disabling, is denied.  


	                        
____________________________________________
	JOAQUIN AGUAYO-PERELES
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

